Citation Nr: 1028621	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to VA benefits, including non-
service connected pension benefits.  


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant claims to have had active duty service from 
December 1941 to April 1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2009, a statement of the case 
was issued in June 2009, and a substantive appeal was received in 
August 2009.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant did not have the requisite service to render him 
basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  The RO sent an October 2008 correspondence 
to the appellant in which it informed him of the service 
requirements for eligibility to VA benefits.

VA requested and obtained service department verification of the 
appellant's service.  Due to the fact that qualifying service and 
how it may be established are governed by law and regulations and 
because the service department's certification is binding, the 
Board's review is limited to interpreting the pertinent law and 
regulations.  Under the circumstances of this case, the Board 
finds that no additional VCAA notice or assistance is necessary.

Analysis

The appellant contends that he is entitled to VA benefits due to 
his service during World War II.  Specifically, he contends that 
he was a member of the Maharlika movement, led by Ferdinand E. 
Marcos (former President of the Philippines).  The appellant's 
name appears on a roster and is followed by "AblanOMadamba ORIA 
Forces May 1942-Feb. 1945  Unrecog."  In his March 2009 notice 
of disagreement, he also claimed to have joint the 15th Infantry 
USAFIL NI from May 1942 to December 1944.  

"Veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  A "veteran of any war" is defined as any 
veteran who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances, except for those inducted between October 6, 1945 and 
June 30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer (only 
if the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the Commonwealth 
Army, prior to July 1, 1946) is included for compensation 
benefits, 


but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40(c) and (d).  Active service will be the period 
certified by the service department. 38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions: (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).  The United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing service 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Id.

In March 2009, the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
This finding is binding on VA for purposes of establishing 
service in the United States Armed Forces.  Spencer v. West, 13 
Vet. App. 376 (2000).  Given the applicable statutory and 
regulatory provisions recited above and the facts of this case, 
the Board finds that the appellant does not meet the basic 
eligibility requirements for VA benefits.  Thus, the appellant's 
claim lacks legal entitlement under the applicable provisions.  
As the law is dispositive, the claim must be denied because of 
the lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


